DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 5/17/22 is acknowledged, the references therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing apparatus that stores destination information and erases the information in response to a trigger”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 2, 4-6, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2016/0269573 by Sugita.
2)	Regarding claim 1, Sugita teaches an image processing apparatus (figure 1, item 110; an MFP) comprising a communicator (figure 1, items 18 and 19; LAN interfaces), a storage (figure 1, item 110; various storages), and a controller (figure 1, item 11; a CPU), wherein the controller: stores destination information received from a terminal device, via the communicator, in the storage (paragraph 53; received destination information can be stored in address book); and erases the destination information from the storage in response to a trigger, the destination information being retained at least until a trigger input is made (figure 3; paragraph 58; destination is stored until user selection of deletion [figure 4]).
3)	Regarding claim 2, Sugita teaches the image processing apparatus according to claim 1, wherein the controller assumes a timing at which use of the image processing apparatus is finished as the trigger (figure 3; paragraphs 56-58; the timing is after completion of the transmission job and user selection of deletion).
4)	Regarding claim 4, Sugita teaches the image processing apparatus according to claim 1, wherein the controller assumes a timing at which use of the destination information is finished as the trigger (figure 3, item S103 and S106; transmission success [i.e. use of destination] precipitates deletion).
5)	Regarding claim 5, Sugita teaches the image processing apparatus according to claim 4, wherein the timing at which the use of the destination information is finished is either after execution of a job using the destination information, or a timing at which a job using the destination information is cancelled (figure 3; paragraph 58; deletion selection occurs after transmission job uses the destination).
6)	Regarding claim 6, Sugita teaches the image processing apparatus according to claim 1, wherein the controller assumes a timing of a screen transition as the trigger (figure 4; selection of 402 causes screen transition and deletion to occur).
7)	Regarding claim 11, Sugita teaches the image processing apparatus according to claim 1, wherein the controller receives specification of the destination information to be erased (figure 4, item 402; paragraph 58; button press specifies deletion of destination).
8)	Regarding claim 12, Sugita teaches the image processing apparatus according to claim 1, wherein the controller receives specification of an erasure timing for the destination information (paragraph 58; the timing specified by selecting button 402 is immediate deletion).
9)	Claim 15 is taught in the same manner as described in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0269573 by Sugita as applied to claim 2 above, and further in view of U.S. patent application publication 2009/0225352 by Nakajima.
	Sugita does not specifically teach the image processing apparatus according to claim 2, wherein the timing at which the use of the image processing apparatus is finished is any one of timings of logout processing, initialization processing, and transfer to an energy-saving mode.
	Nakajima teaches the image processing apparatus according to claim 2, wherein the timing at which the use of the image processing apparatus is finished is any one of timings of logout processing, initialization processing, and transfer to an energy-saving mode (paragraph 45; deletion of destination request is performed at logout of a user).
	Sugita and Nakajima are combinable because they are both from the MFP location deletion field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugita with Nakajima to add deletion at logout.  The motivation for doing so would have been so that “less unnecessary destinations are included in the user list” (paragraph 46).  Therefore it would have been obvious to combine Sugita with Nakajima to obtain the invention of claim 3.

11)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0269573 by Sugita as applied to claim 6 above, and further in view of U.S. patent application publication 2020/0288024 by Yamaguchi.
	Sugita does not specifically teach the image processing apparatus according to claim 6, wherein the timing of the screen transition is either a timing of a screen transition from one of a fax job screen and an image transmission job screen to another job screen, or a timing of a screen transition from one of a simple scan mode screen and a simple fax mode screen to another mode screen.
	Yamaguchi teaches the image processing apparatus according to claim 6, wherein the timing of the screen transition is either a timing of a screen transition from one of a fax job screen and an image transmission job screen to another job screen, or a timing of a screen transition from one of a simple scan mode screen and a simple fax mode screen to another mode screen (paragraph 142; job data is deleted when screen is transitioned to a different process).
	Sugita and Yamaguchi are combinable because they are both from the MFP location deletion field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugita with Yamaguchi to add deletion when executing a different process.  The motivation for doing so would have been so that theft of document data can be prevented (paragraph 134).  Therefore it would have been obvious to combine Sugita with Yamaguchi to obtain the invention of claim 7.

12)	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0269573 by Sugita as applied to claim 1 above, and further in view of U.S. patent application publication 2022/0308813 by Nakashima.
13)	Regarding claim 8, Sugita does not specifically teach the image processing apparatus according to claim 1, further comprising a display, wherein the controller performs identification display, on the display, indicating that the destination information is stored in the storage.
	Nakashima teaches the image processing apparatus according to claim 1, further comprising a display, wherein the controller performs identification display, on the display, indicating that the destination information is stored in the storage (figure 6; stored jobs with destination can be shown as stored).
	Sugita and Nakashima are combinable because they are both from the MFP location deletion field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugita with Nakashima to add display of destinations.  The motivation for doing so would have been to inform a user of available jobs.  Therefore it would have been obvious to combine Sugita with Nakashima to obtain the invention of claim 8.
14)	Regarding claim 9, Nakashima (as combined with Sugita in the rejection of claim 8 above) teaches the image processing apparatus according to claim 8, wherein the controller displays a menu screen on the display when the identification display is selected, and the menu screen includes an operation button to accept erasure of the destination information (figure 6; paragraph 89; deletion selection for a particular job with destination is available).
15)	Regarding claim 10, Nakashima (as combined with Sugita in the rejection of claim 8 above) teaches the image processing apparatus according to claim 8, wherein: the storage further stores a destination table; and the controller adds the destination information to the destination table when the identification display is selected (figure 6; table of jobs with destinations can be displayed).

16)	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0269573 by Sugita as applied to claim 1 above, and further in view of U.S. patent application publication 2020/0028989 by Okayama.
17)	Regarding claim 13, Sugita does not specifically teach the image processing apparatus according to claim 1, wherein: the storage further stores history information regarding a history of an executed job; and the controller erases, when erasing the destination information from the storage, the history information regarding a job using the destination information.
	Okayama teaches the image processing apparatus according to claim 1, wherein: the storage further stores history information regarding a history of an executed job; and the controller erases, when erasing the destination information from the storage, the history information regarding a job using the destination information (paragraphs 67-69; specific history information including destination information can be selected for deletion).
	Sugita and Okayama are combinable because they are both from the MFP location deletion field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugita with Okayama to add deletion of history information.  The motivation for doing so would have been to protect personal information (paragraph 67).  Therefore it would have been obvious to combine Sugita with Okayama to obtain the invention of claim 13.
18)	Regarding claim 14, Okayama (as combined with Sugita in the rejection of claim 13 above) teaches the image processing apparatus according to claim 13, wherein the controller receives selection of the history information using the destination information (paragraphs 67-69; job history information can be selected for deletion including destination information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672